United States Court of Appeals
                        For the First Circuit

Nos. 03-1809, 05-1474

 IN RE: INDIAN MOTOCYCLE COMPANY, INC.; INDIAN MOTOCYCLE APPAREL
  AND ACCESSORIES COMPANY, INC.; INDIAN MOTOCYCLE MANUFACTURING
   COMPANY, INC.; The Receivership Estate of INDIAN MOTOCYCLE
                       MANUFACTURING, INC.,

                               Debtors.
                              __________

              STERLING CONSULTING CORPORATION, Receiver,

                         Plaintiff, Appellee,

                                  v.

                      INTERNAL REVENUE SERVICE,

                        Defendant, Appellant,

                    STEPHEN M. RODOLAKIS, Trustee,

                              Defendant.
                         ____________________

No. 03-2210

              STERLING CONSULTING CORPORATION, Receiver,

                         Plaintiff, Appellee,

                                  v.

                      UNITED STATES OF AMERICA,

                         Claimant, Appellant,

        STEPHEN M. RODOLAKIS, Trustee; MICHAEL MANDELMAN,

                              Defendants.
                         ____________________
                               ERRATA



     The opinion of this court issued on June 23, 2006, is amended
as follows:

     On page 5, lines 7-8:    replace "June 6, 2000" with "June 6,
2003".

     On page 11, line 16:    replace "note 1," with "note 2,".